Title: Monday 27th.
From: Adams, John Quincy
To: 


       This morning at six o clock our ears were assaulted by “Tis time to get up.” If the Guide had not have kept his time the bells of the Church opposite us would have kept the time for him, for about a Quarter of an hour after we got up they begun to ring and rung for about a half an hour. Our Muletiers all went to Mass but we were not much obliged to them for it. However, let them do as they please, for I beleive that is the best way. Mr. Lagoanere says that there are two convents for men (the Dominican and the Franciscan) and two Nunneries for women. The one which is opposite us is the Dominican. Mr. Lagoanere also says that St. Yago is the Capital of this province by name because the body of St. James was buried there and because the Archbishop is there at present but Corunna is actually the Capital And the Governor of the province and the audience are there. The building in which the archives are kept, is over against us. It is a large building and is not unlike one of the Colleges at Cambridge. The orders of Nuns I do not know; they have besides these a parish Church, but the Carriages are ready and I must go. There is but one Nunnery of women which is of the order of Augustines. At 8 o clock Mr. Lagoanere took leave of us all and we set out. We pass’d several prodigious mountains and passing over one of them the Axletree of one of our carriages broke and we were obliged to let it stay to have the Axletree mended. We proceeded on and stopt at a Miserable Cottage. In the Chamber Where they put us there was straw, chests, grain, barrels, and chestnuts but however I expect to see more of this yet. We saw a very high rock and on the top of it? a Chappel which our guide told us was dedicated to St. Martin. Rain all day with intermissions. We could go but four Leagues to day.
      